DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
                              FOURTH DISTRICT

                           BOCA BEND, LLC,
                              Appellant,

                                    v.

  LEONARD MERZEL, BOCA BEND HOMEOWNERS ASSOCIATION,
        INC., and A&W PROPERTY MANAGEMENT, INC.,
                         Appellees.

                              No. 4D18-1508

                               [May 2, 2019]

  Appeal from the Circuit Court for the Fifteenth Judicial Circuit, Palm
Beach    County;    James      Nutt,     Judge;    L.T.     Case     No.
502016CA010379XXXXMBAO.

    Richard A. Sherman, Sr. of Richard A. Sherman, P.A., Fort Lauderdale,
for appellant Boca Bend, LLC.

  Jonathan Mann and Robin Bresky of the Law Offices of Robin Bresky,
Boca Raton, for appellee.

PER CURIAM.

   Affirmed.

WARNER, FORST and KUNTZ, JJ., concur.

                          *          *          *

   Not final until disposition of timely filed motion for rehearing.